Name: Decision of the EEA Joint Committee No 38/1999 of 30 March 1999 amending Annex XIII (transport) and Protocol 37 to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  transport policy;  environmental policy;  organisation of transport;  EU institutions and European civil service
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(11)Decision of the EEA Joint Committee No 38/1999 of 30 March 1999 amending Annex XIII (transport) and Protocol 37 to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0027 - 0044Decision of the EEA Joint CommitteeNo 38/1999of 30 March 1999amending Annex XIII (transport) and Protocol 37 to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 15/1999 of the EEA Joint Committee of 29 January 1999(1).(2) Council Decision 78/174/EEC of 20 February 1978 instituting a consultation procedure and setting up a Committee in the field of Transport Infrastructure(2) is incorporated into the Agreement.(3) The Committee on Transport Infrastructure which was set up by Council Decision 78/174/EEC is listed in Protocol 37 to the Agreement as a committee with whose work experts from EFTA States shall be associated.(4) Decision 78/174/EEC is repealed by Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network(3).(5) Decision No 1692/96/EC provides that the network must be capable of being connected to the networks of, inter alia, the EFTA States, while at the same time promoting interoperability and access to these networks.(6) Decision No 1692/96/EC sets up a Committee on the Trans-European Transport Network.(7) Decision No 1692/96/EC is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1In Annex XIII (transport) to the Agreement, "Appendix 1" shall be replaced by "Appendix 2", "Appendix 2" shall be replaced by "Appendix 3", "Appendix 3" shall be replaced by "Appendix 4" and "Appendix 4" shall be replaced by "Appendix 5".Article 2Point 5 (Council Decision 78/174/EEC) in Annex XIII to the Agreement shall be replaced by the following:"5. 396 D 1692: Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transportnetwork (OJ L 228, 9.9.1996, p. 1), as corrected by OJ L 15, 17.1.1997, p. 1.The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations:(a) in Article 1(2), the words 'the Member States and, where appropriate, the Community' shall be replaced by 'the Contracting Parties to the EEA agreement', and the words 'without prejudging the financial commitment of a Member State or the Community' shall be replaced by 'without prejudging the financial commitment of a Contracting Party to the EEA Agreement';(b) in Article 1(3), the word 'Treaty' shall be replaced by 'EEA Agreement';(c) in Article 2(2)(a), the words 'the Community's objectives' shall be replaced by 'the objectives referred to in the EEA Agreement';(d) in Article 2(2)(h), the words 'the European Free Trade Association (EFTA) States,' shall be replaced by 'Switzerland', and the words 'in the Community's interest' shall be replaced by 'in the interest of the Contracting Parties to the EEA Agreement';(e) in Article 4, first line, the words 'Community measures' shall be replaced by 'measures taken by the Contracting Parties to the EEA Agreement', and the words 'objectives pursued by the Community' in letter (i) shall be replaced by 'objectives pursued by the Contracting Parties to the EEA Agreement';(f) in Article 6, the word 'Community' shall be replaced by 'Contracting Parties to the EEA Agreement', and the phrase 'in accordance with the appropriate procedures in the Treaty' shall not apply;(g) in Article 7(1), the word 'Treaty' shall be replaced by 'EEA Agreement';(h) in Article 8(1), the words 'and through the application of Directive 92/43/EEC' shall not apply, and the word 'Union' in Article 8(2)(b) shall be replaced by 'territories of the Contracting Parties to the EEA Agreement';(i) in Section 2 (Road network) of Annex I to the Decision, the following shall be added and illustrated by maps as set out in Appendix 1 to this Annex:'2.15. Iceland2.16. Norway';(j) in Section 3 (Rail networks) of Annex I to the Decision, the following shall be added and illustrated by maps as set out in Appendix 1 to this Annex:'3.16. Norway';(k) in Section 6 (Airports) of Annex I to the Decision, the following shall be added and illustrated by maps as set out in Appendix 1 to this Annex:'6.8. Iceland6.9. Norway'.Modalities for association of EFTA States in accordance with Article 101 of the Agreement:an expert from each EFTA State may participate in the tasks of the Committee on the trans-European transport network. The Commission of the European Communities shall, in due time, inform the participants of the date of the meeting of the Committee and transmit the relevant documentation".Article 3Point 4 (Committee on Transport Infrastructure) in Protocol 37 to the Agreement shall be replaced by the following:"4. Committee on the Trans-European Transport Network (Decision No 1692/96/EC of the European Parliament and of the Council)".Article 4The texts of Decision No 1692/96/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 5This Decision shall enter into force on 31 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 35, 10.2.2000, p. 45.(2) OJ L 54, 25.2.1978, p. 16.(3) OJ L 228, 9.9.1996, p. 1.ANNEXto Decision of the EEA Joint Committe No 38/1999"Appendix 1MAPS REFERRED TO IN ANNEX I TO DECISION NO 1692/96/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL,AS ADDED FOR THE PURPOSES OF THE EEA AGREEEMENT(see adaptions (i), (j) and (k) in point 5 of Annex XIII to the the Agreement)>PIC FILE= "L_2000266EN.003101.EPS">>PIC FILE= "L_2000266EN.003201.EPS">>PIC FILE= "L_2000266EN.003301.EPS">>PIC FILE= "L_2000266EN.003401.EPS">>PIC FILE= "L_2000266EN.003501.EPS">>PIC FILE= "L_2000266EN.003601.EPS">>PIC FILE= "L_2000266EN.003701.EPS">>PIC FILE= "L_2000266EN.003801.EPS">>PIC FILE= "L_2000266EN.003901.EPS">>PIC FILE= "L_2000266EN.004001.EPS">>PIC FILE= "L_2000266EN.004101.EPS">>PIC FILE= "L_2000266EN.004201.EPS">>PIC FILE= "L_2000266EN.004301.EPS">>PIC FILE= "L_2000266EN.004401.EPS">"